DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-18 of copending Application No. 17/158,640. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,328,916 to Lucas.
Regarding Claim 1, Lucas teaches an aquarium feeding system comprising: a flotation base (Lucas #12) adapted to float on water; wherein the flotation base comprises an outer perimeter (Lucas Fig. 2 #12) and an inner opening (Lucas Fig. 1 and 2 #11), wherein the inner opening is concentric with the outer perimeter (Lucas Fig. 1) wherein the outer perimeter comprises an upper surface and a lower surface (Lucas Fig. 2 top and bottom of #12); (b) a clip adapted to be removably inserted into and removed flotation base (Lucas #17); wherein, as inserted, an arm of the clip (Lucas Fig. 1 #18) sits on a portion of the upper surface of the outer perimeter of the flotation base; and (i1) wherein, as inserted, jaws of the clip (Lucas Fig. 2 #17) are disposed at or below a plane corresponding to the lower surface of the flotation base.
Lucas is silent on the clip adapted to be removably inserted into and removed from the inner opening of the flotation base.  However, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucas before the effective filing date of the claimed invention since the modification is merely shifting the location and/or duplicating of a known element performing the same intended function (i.e. shifting element #17 to hang from #18) to accommodate more fish [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)], [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 8, Lucas as modified teaches wherein the arm (Lucas #18) of the clip extends in a horizontal direction (Lucas Fig. 2).
Regarding Claim 9, Lucas as modified teaches the flotation base is in the form of a torus, and wherein the inner opening and the outer perimeter define the torus (Lucas Fig. 3 and 4, the top surfaces curves into the side surface of the outer perimeter).

Claim(s) 1, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,761,422 to Martin in view of U.S. Patent No. 7,273,020 to Montoya.
Regarding Claim 1, Martin teaches an aquarium feeding system comprising: a flotation base (Martin Fig. 1 #13) adapted to float on water; wherein the flotation bases comprises an outer perimeter and an inner opening, wherein the inner opening is concentric with the outer perimeter, wherein the outer perimeter comprises an upper surface and a lower surface, wherein, as inserted, an arm (Martin #14) sits on a portion of the upper surface of the outer perimeter of the flotation base (Martin #13); and wherein, the fish feeder components are disposed at or below a plane corresponding to the lower surface (Martin #26) of the flotation base (Martin #26 is below #13).
Martin teaches a food tray (Martin #26), but is silent on a clip adapted to be removably inserted into and removed from the inner opening of the flotation base.  However, Montoya teaches the use of a clip for use with an aquarium feeding system (Montoya Fig. 4 #410 and #420).  Montoya teaches the general knowledge of one of ordinary skill in the art to provide a clip to secure lettuce.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Martin with the teachings Montoya before the effective filing date of the claimed invention to feed lettuce as taught by Montoya (Montoya abstract), to keep the lettuce from floating to the top.  The modification is merely the simple substitution of one known feed receiver with another to obtain predictable results (i.e. the simple substitution of Martin #26 with Montoya Fig. 4). 
Regarding Claim 7, Martin as modified teaches the clip (Montoya Fig. 4 #420) comprises handles integral with the jaws, wherein, as inserted, tops of the handles of the clip are disposed above a plane corresponding to the upper surface to the flotation base (Martin Fig. 3, when #13 is in lower position, Martin as modified by Montoya satisfies the limitations of the claim).
Regarding Claim 8, Martin as modified teaches the arm (Martin Fig. 1 and 2 #14) of the clip extends in a horizontal direction.
Regarding Claim 9, Martin as modified teaches the flotation base is in the form of a torus (Martin Fig. 2 #13), and wherein the inner opening and the outer perimeter define the torus.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also, allowance depends on resolutions of the double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 8, 9 have been considered but are moot because the new ground of rejection does not rely on previous grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



18 October 2022